DETAILED ACTION
Status of the Claims
	Claims 1-2, 7, 12-13, 16, 43, 45, 47-49 and 54-61 are pending in the instant application. Claim 54 has been withdrawn based upon Restriction/Election. Claims 1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 06/29/2015, the filing date of the U.S. Provisional Application No. 62/186,309.

Information disclosure Statement
	The information disclosure statement submitted on 04/05/2021 was filed after the mailing date of the first office action on the merits, however Applicants have indicated the appropriate fee(s) have been paid.  The submission is in compliance 

Objections
	The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claim 49 recites “wherein the weight ratio of sirolimus to the albumin in the nanoparticles is about 1:1 to about 9:1.” ([emphasis added]), a limitation supported by original claim 49. However this limitation is not disclose in the instant specification to provide proper antecedent basis therein. The examiner notes that the instant specification discloses “the weight ratio of albumin (such as human albumin or human serum albumin) and the mTOR inhibitor in the nanoparticle” throughout the instant specification (see, e.g., p. 167, [0413], as filed; [0419], as published). Thus, it appears that Applicants may have inadvertently inverted the ratio in the claim 49 (sirolimus:albumin) when going from the disclosure (albumin:sirolimus). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the cancer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to recite two different cancers, “locally advanced” or “metastatic”, so it is unclear which one is being referenced in claim 55 (MPEP §2173.05(e)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 7, 12-13, 16, 43, 48-49, 55-56 and 58  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by DESAI (US 2010/0183728; published July, 2010); 
	and as evidenced by Inoki et al. (“TSC2 is phosphorylated and inhibited by Akt and suppresses mTOR signaling,” Nature Publishing Grp.; Nature Cell Biology, Vol. 4, September 2002, pp. 648-657); and Gardener et al. (“Quantitative determination of total and unbound paclitaxel in human plasma following Abraxane treatment,” 2008, ELSEVIER, Journal of Chromatography B, Vol. 862, pp. 213-218).
Applicants Claims
	Applicant claims a method of treating a locally advanced or metastatic in an individual comprising intravenously administering to the individual an effective amount of a composition comprising nanoparticles comprising sirolimus and an albumin, wherein sirolimus in the composition has a nanoparticle form and a non-nanoparticle form, wherein at least about 80% of sirolimus in the composition are in nanoparticle form, wherein the individual is selected for treatment on the basis of having an mTOR-activating aberration at TSC1 or TSC2, wherein the dose of sirolimus in the composition is about 30 mg/m2 to about 100 mg/m2 (instant claim 1).
	The instant specification discloses: “The mammalian target of rapamycin (mTOR) is a conserved serine/threonine kinase that serves as a central hub of signaling in the cell to integrate intracellular and extracellular signals and to regulate cellular growth and homeostasis.” (p. 1, [0003]). Rapamycin is also known as 
Claim interpretation: The examiner is interpreting the recitation of “the individual is selected for treatment on the basis of having an mTOR-activating aberration,” as requiring a cell signaling pathway disruption of the mTOR gene, particularly the TSC1 or TSC2 gene.  The examiner is interpreting the claim limitation “wherein the sirolimus in the composition has a nanoparticle form and a non-nanoparticle form, wherein at least about 80% of the sirolimus in the composition are in nanoparticle form”, as requiring a “non-nanoparticle” form of sirolimus in any amount such as one molecule. 
	Applicants have elected the following species for examination on the  merits: (a) a species of a condition treated is cancer; (b) a species of administration is intravenous administration; (c) a species of mTOR activating aberration is an aberration in TSC2; (d) a species of mTOR inhibitor is a limus drug; and (e) a species of a second therapeutic agent is a chemotherapeutic agent. The examiner notes that rapamycin and sirolimus are synonymous (see, e.g., DESAI: [0044]).

Disclosure of the Prior Art


    PNG
    media_image1.png
    569
    727
    media_image1.png
    Greyscale

(instant claim 1, “having an mTOR aberration at TSC1 or TSC2”, instant claims 2, 7, 12-13, 16, and 58). DESAI discloses that:

    PNG
    media_image2.png
    229
    629
    media_image2.png
    Greyscale

2 to about 100 mg/m2 (MPEP §2131.03)(instant claims 1, 5, 47, 51-52). The disclosure also anticipates selecting the individual on the basis of having the TSC2 aberration in that the disclose embodiment expressly suggests that treating a cancer specifically associated with a TSC2 aberration (instant claims 2-3). DESAI discloses the cancer is associated with a TSC2 mutation (instant claim 7).
	DESAI discloses intravenously administering the Nab-Rapamycin composition ([0286], [0299], [0302] & [0304])(instant claim 1, “intravenously administering”). DESAI discloses the antitumor activity of Nab-rapamycin was examined using a human mammary carcinoma xenograft in mice ([0042], [0148], [0301], [302] & [0304])(instant claim 1, “a locally advanced or metastatic cancer”; instant claim 55, a solid tumor; instant claim 56, “the individual has not been subjected to an mTOR inhibitor-based therapy”).
	The DESAI reference clearly anticipates treating cancer associated with TSC2 mutation (aberration) ([0093]), and all of the Examples of actual treatment include tumor xenografts in mice by intravenous injection (i.e. a solid tumor cancer treated by intravenous administration). Applicants declaration states, in part, that: “ABI-009, i.e., nab-sirolimus, is a nanoparticle formulation of sirolimus coated with 
	DESAI teaches nanoparticles comprising rapamycin (sirolimus) coated with albumin (carrier) in the ratio of 9:1 or less, 8:1 or less, 7.5:1 or less, 7:1 or less, 6:1 or less, 5:1 or less, 4:1 or less, or 3:1 or less, all of which read upon the claim (claim 49) ([0193] & [0227]-[0228]) and Desai teaches treating individuals having a TSC2 genetic mutation, or a cancer characterized by a TSC2 loss (see at least par. [0086] – [0093]).
combination therapy including nanoparticles that comprise rapamycin in conjunction with a second therapy ([0025], [0052]), and particularly the second therapy includes a chemotherapeutic agent ([0025], [0103], [0105], [0106]).
	Regarding instant claim 47, DESAI discloses “carrier protein-associated rapamycin” ([0259]), and particularly “rapamycin […] coated with albumin” ([0254], [0227] & [0228]).  
	Regarding instant claims 48, DESAI discloses:

    PNG
    media_image3.png
    371
    627
    media_image3.png
    Greyscale

([0010]).
	Regarding the limitation, “the mTOR-activating aberration comprises an aberrant expression level of an mTOR-associated gene.” (instant claims 12 & 16), in teaching treating cancer associated with tuberous sclerosis complex 2 (TSC2) 
	Regarding the limitation “the mTOR-activating aberration comprises an aberrant phosphorylation level of the protein encoded by TSC2 or TSC2.” (instant claim 13), Inoki et al. states that “TSC2 is inactivated by Akt-dependent phosphorylation, which destabilizes TSC2 and disrupts its interaction with TSC1.” (abstract) thereby providing evidence that the disclosure of DESAI of treating cancer associated with tuberous sclerosis complex 2 (TSC2) aberration, inherently includes treating a patient with an aberrant phosphorylation level of the protein encoded by the mTOR-associated gene.
		Regarding the limitation “wherein at least about 80%  of sirolimus in the composition are in nanoparticle form” DEASAI teaches rapamycin coated with albumin forming nanoparticles wherein “In various embodiments the composition comprises more than about any of  50%, 60% , 80%, 90%, 95% or 99% of the rapamycin […] in nanoparticle form.” ([0277]). Additionally, Gardener et al. teaches that in nab-paclitaxel (ABI-007) “the paclitaxel-containing albumin nanoparticles may not completely dissociate. As such, paclitaxel could exist in three states: free paclitaxel, paclitaxel bound to the endogenous albumin and paclitaxel bound within the intact particle.” And while Gardener et al. is directed at an in-plasma detection method the nab-technology is the same or substantially the same and one of ordinary 
Response to Arguments:
	Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
	Applicants argue that: “Nowhere does Desai disclose the presently claimed method, which comprises  treating a locally advanced or metastatic cancer in an individual comprising intravenously administering to the individual an effective amount of a composition comprising nanoparticles comprising sirolimus and an albumin, wherein the nanoparticles have the feature of a) sirolimus being coated with the albumin, b) wherein sirolimus in the composition has a nanoparticle form and a nonnanoparticle form, c) wherein at least about 80% of sirolimus in the composition are in nanoparticle form, and wherein the individual is selected for treatment on the basis of having an mTOR-activating aberration at TSC1 or TSC2, wherein the dose of sirolimus in the composition is within the range of about 30 mg/m2 to about 100 mg/m2.” (p. 7, 3rd paragraph). 

	The DESAI reference clearly anticipates treating cancer associated with TSC2 mutation (aberration) ([0093]), and all of the Examples of actual treatment include tumor xenografts in mice by intravenous injection (i.e. a solid tumor cancer treated by intravenous administration). Applicants declaration states, in part, that: “ABI-009, i.e., nab-sirolimus, is a nanoparticle formulation of sirolimus coated with albumin. ABI-009 has the following features: a) sirolimus being coated with the albumin, and b) sirolimus in the composition having a nanoparticle form and a non-nanoparticle form, wherein at least about 80% of sirolimus in the composition are in nanoparticle form.” (Declaration filed 04/05/2021, item 6).  The subject matter of the DESAI reference, while not expressly disclosing ABI-009, is clearly directed at .
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 2010/0183728; published July, 2010) in view of Dickson et al.1 (“Extrarenal perivascular epitheloid cell tumors (PEComas) respond to mTOR inhibition: Clinical and molecular correlates,” International Journal of Cancer, Vol. 132, pp. 1711-1717); and as evidenced by Inoki et al. (“TSC2 is phosphorylated and inhibited by Akt and suppresses mTOR signaling,” Nature Publishing Grp.; Nature Cell Biology, Vol. 4, September 2002, pp. 648-657); and Gardener et al. (“Quantative determination of total and unbound paclitaxel in human plasma following Abraxane treatment,” 2008, ELSEVIER, Journal of Chromatography B, Vol. 862, pp. 213-218).
Applicants Claims
	Applicant claims a method of treating a cancer in an individual comprising administering to the individual an effective amount of a composition comprising nanoparticles comprising an mTOR inhibitor and an albumin, wherein the mTOR inhibitor in the composition has a nanoparticle form and a non-nanoparticle form, wherein at least about 80% of the mTOR inhibitor in the composition are in nanoparticle form, wherein the individual is selected for treatment on the basis of having an mTOR-activating aberration at TSC2 (instant claim 1).
	The instant specification discloses: “The mammalian target of rapamycin (mTOR) is a conserved serine/threonine kinase that serves as a central hub of signaling in the cell to integrate intracellular and extracellular signals and to regulate cellular growth and homeostasis.” (p. 1, [0003]). Rapamycin is also known as sirolimus and has been demonstrated as an effective inhibitor of tumor growth in various cell lines and animal models (p. 1, [0004]). The cancer species disclosed by applicants include lymphangioleiomyoatosis (LAM), among others (p. 2, [0009]).
Claim interpretation: The examiner is interpreting the recitation of “the individual is selected for treatment on the basis of having an mTOR-activating aberration,” as requiring a cell signaling pathway disruption of the mTOR gene, particularly the TSC1 or TSC2 gene. The examiner is interpreting the claim limitation “wherein the sirolimus in the composition has a nanoparticle form and a non-nanoparticle form, wherein at least about 80% of the sirolimus in the composition are in nanoparticle form” as requiring a “non-nanoparticle” form of sirolimus in any amount such as one molecule.  

    PNG
    media_image4.png
    611
    415
    media_image4.png
    Greyscale


Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESAI teaches nanoparticle compositions including albumin and rapamycin and methods involving treating cancer by administering said nanoparticle compositions including combination therapy methods of treating cancer (see whole document, particularly the title & abstract) (instant claims 1 & 5). DESAI teaches that examples of cancers that may be treated by the methods include lymphangioleiomyoatosis (LAM), and renal angiomyolipomas among others ([0068] & [0079]) (instant claims 1 & 5, “a locally advanced or metastatic cancer”). 
	DESAI discloses intravenously administering the Nab-Rapamycin composition (see whole document, particularly [0012], [0286], [0299], [0302] & [0304])(instant claim 1, “intravenously administering”). DESAI discloses the antitumor activity of Nab-rapamycin was examined using a human mammary carcinoma xenograft in mice ([0042], [0148], [0301], [302] & [0304])(instant claim 1, “a locally advanced or metastatic cancer”; instant claim 55, a solid tumor; instant claim 56, “the individual has not been subjected to an mTOR inhibitor-based 
	DESAI teaches that “In some embodiments, the individual may be a human who has a gene, genetic mutation, or polymorphism associated with renal cell carcinoma (e.g. […] TSC2 […]) or has one or more extra copies of a gene associated with renal cell carcinoma.” ([0079]).
	DESAI teaches that:

    PNG
    media_image5.png
    577
    733
    media_image5.png
    Greyscale

(instant claim 1, “having an mTOR aberration at TSC1 or TSC2”, instant claims 2, 7, 12-13, 16, and 58).

	Regarding the limitation, “the mTOR-activating aberration comprises a mutation in an mTOR-associated gene.” (instant claim 7), DESAI teaches tuberous sclerosis complex patients, which are patients known to have a defect in TSC genes (TSC1/TSC2), accordingly this limitation is taught.
	Regarding the limitation, “the mTOR-activating aberration comprises an aberrant expression level of an mTOR-associated gene.” (instant claims 12 & 16), in teaching treating cancer associated with tuberous sclerosis complex 2 (TSC2) aberration, DESAI clearly suggests “an aberrant level of [gene] expression” in that the cancer is associated with this TSC genetic defect.	
Regarding the limitation “the mTOR-activating aberration comprises an aberrant phosphorylation level of the protein encoded by TSC2 or TSC2.” (instant claim 13), Inoki et al. states that “TSC2 is inactivated by Akt-dependent phosphorylation, which destabilizes TSC2 and disrupts its interaction with TSC1.” (abstract) thereby providing evidence that the disclosure of DESAI of treating cancer 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	Instant claims 1-2, 7, 12-13, 16, 43, 48-49, 55-56 and 58 are anticipated, as discussed above and are also considered prima facie obvious. Claims 45, 47 and 59 are discussed above and considered prima facie obvious. The difference between the rejected claims and the teachings of DESAI is that DESAI does not expressly disclose a specific embodiment wherein the individual patient has progressed on a prior therapy (instant claims 45 & 59) such as chemotherapy (instant claim 47), the individual patient has been subjected to prior mTOR inhibitor therapy (insant claim 57), the nanoparticle is administered weekly for two out of three weeks (instant claim 60) or the specific mutation in TSC1 or TSC2 involves a copy-number-loss of TSC1 or TSC2 (instant claim 61).	Regarding the limitation wherein the individual has progressed on a prior therapy (claim 45) that is chemotherapy, an immunotherapy radiation or surgery (claim 47), DESAI teaches the therapy may be a primary therapy or a second line therapy ([0049]-[0051] & [0098]). Regarding instant claim 59, DESAI teaches surgery, among others, prior to treatment with Nab-rapamycin ([0101]-[0102]) which would constitute “progress on a prior therapy”. Regarding limitation that the individual patient has been subjected to prior mTOR inhibitor-based therapy (instat claim 57), DESAI teaches that “In some embodiments, the administration of the chemotherapeutic agent is terminated before the nanoparticle composition comprising a rapamycin or a derivative thereof and a carrier protein is administered.” 
	Dickson et al. teaches PEComas respond to mTOR inhibition (see whole document), and that “PEComas include the more benign and relatively common renal angiomyolipoma, as well as pulmonary lymphangioleiomymatosis (LAM), both of which are commonly seen in patients with tuberous sclerosis complex (TSC).” (p. 1711, col. 1, 8-11). Dickson et al. teaches that “In aggregate these studies strongly support the model that loss of the tumor suppressor gene TSC2, or more rarely TSC1, is a common event in sporadic PEComa.” (p. 1716, col. 1, lines 4-6) (instant claim 61).
	DESAI teaches that the nanoparticles can be administered intravenously, the nanoparticles are in the size range of “no greater than about 200 nm (such as no greater than 100 nm).”; and the weight ratio of the protein carrier (albumin) to the rapamycin is in the range of less than about 18:1 ([0010]) (instant claims 45, 48 & 49). DESAI teaches treating an individual with an effective amount of a composition comprising nanoparticles comprising a rapamycin (sirolimus) or a derivative thereof  and a protein carrier (e.g. albumin), and an anthracycline antibiotic such as Adriamycin (doxorubicin, a chemotherapeutic), the rapamycin being administered 2 to about 300 mg/m2 ([0130])(instant claims 43, 47 & 51-53).
	Regarding the limitation “wherein at least about 80%  of sirolimus in the composition are in nanoparticle form” DEASAI teaches rapamycin coated with albumin forming nanoparticles wherein “In various embodiments the composition comprises more than about any of  50%, 60% , 80%, 90%, 95% or 99% of the rapamycin […] in nanoparticle form.” ([0277]). Additionally, Gardener et al. teaches that in nab-paclitaxel (ABI-007) “the paclitaxel-containing albumin nanoparticles may not completely dissociate. As such, paclitaxel could exist in three states: free paclitaxel, paclitaxel bound to the endogenous albumin and paclitaxel bound within the intact particle.” And while Gardener et al. is directed at an in-plasma detection method the nab-technology is the same or substantially the same and one of ordinary skill in the art would have immediately recognized that free drug rapamycin (sirolimus) would have as above don’t need to do this and “more likely than not” will not hold up at the Board for inherency. been present within the nab-rapamycin compositions disclosed by DESAI as they are directed at drug delivery and release ([0181]-[0189]). Thus, in the absence of evidence to the contrary the nab-rapamycin 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of a hyperplasia TSC2 genetic aberration-associated diseases such as renal angiomyolipomas using rapamycin-albumin nanoparticles, as suggested by DESAI, and further to utilize the best possible rapamycin/albumin nanoparticle composition within the workable parameters described by DESAI in order to produce the best possible treatment method for the individual patient by establishing the best individualized therapy option.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive.
	Applicants arguments have been fully considered and are not convincing. Applicants position that at the time of filing the present application, there was no publication that provides data to support a strong correlation between the TSC1/TSC2 aberration and the response to a rapalog in advanced cancer patients (p. 9, item A), and that there is surprisingly strong correlation between TSC1 and TSC2 aberration and response to ABI-009 treatment in patients having locally advanced or metastatic cancers and a high response rate within those patients who have a TSC1 or TSC2 mutation.
	In response the examiner argues that DESAI  discloses the claimed methods, and therefore data cannot be used to overcome the anticipation rejection. An obviousness rejection can be overcome by data but you need to show unexpected results relative to the prior art and commensurate with the claims which does not appear to be the case as DESAI teaches the same methods.  Furthermore, Dickson et 
Response to Applicants second declaration under 1.132:
	The examiner maintains that the described results are only directed to “treating patients with advanced malignant perivascular epithelial cell tumors (PEComa)”. And while the instantly rejected claims encompass such treatment, they are not considered commensurate with this treatment and therefore unexpected results for such treatment cannot be relied upon for supporting the patentability of the instantly rejected claims. Applicants have provided no reasonable basis for the difference between the instantly rejected claims and the results shown in the declaration. Furthermore, Applicants have not explained how exactly “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” [emphasis added] (see MPEP §716, particularly §716.02(a-d)).
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims  1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-37 of U.S. Patent No. 8,911,786 (hereafter ‘786) and as evidenced by Inoki et al. (“TSC2 is phosphorylated and inhibited by Akt and suppresses mTOR signaling,” Nature Publishing Grp.; Nature Cell Biology, Vol. 4, September 2002, pp. 648-657) and Gardener et al. (“Quantative determination of total and unbound paclitaxel in human plasma following Abraxane treatment,” 2008, ELSEVIER, Journal of Chromatography B, Vol. 862, pp. 213-218).
	Instant claim 1 is discussed above.
	‘786 claim 1 recites a method of treating cancer in a human individual comprising administering to an individual an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereof and albumin, wherein the rapamycin or a derivative thereof is coated with albumin, 
	The difference between the instantly rejected claims and the claims of ‘786 is that the claims of ‘786 do not expressly claim the selection criteria includes consideration of specific mTOR signal pathway genes such as TSC2 and TFE3.
	The presence of a non-nanoparticle portion is discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘786 because the claims are directed at treating cancer using the same nanoparticles comprising rapamycin and albumin. The skilled artisan would have been motivated to modify the claims of ‘786 and produce the instantly rejected claim because individualized therapy that takes specific genetic considerations such as TSC2 and TFE3 would have resulted in improved therapy decision, such as treating only those patients where that specific therapy would have a high chance of being effective. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to follow current research in genes associated with mTOR and apply those finding to the methods of ‘786.

	Claims  1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-37 of U.S. Patent No. 9,962,373 (hereafter ‘373); and as evidenced by Inoki et al. (“TSC2 is phosphorylated and inhibited by Akt and suppresses mTOR signaling,” Nature Publishing Grp.; Nature Cell Biology, Vol. 4, September 2002, pp. 648-657) and Gardener et al. (“Quantative determination of total and unbound paclitaxel in human plasma following Abraxane treatment,” 2008, ELSEVIER, Journal of Chromatography B, Vol. 862, pp. 213-218).
	Instant claim 1 is discussed above.
	‘373 claim 1 recites a method of treating bladder cancer in an individual, comprising administering to the individual (a) an effective amount of a composition comprising nanoparticles comprising a limus drug and an albumin; and (b) an effective amount of Bacillus Calmette-guerin (BCG). ‘373 claims the limus drug is sirolimus (claim 12) and the nanoparticles have a diameter of no greater than 200 nm (claim 13).
	The difference between the instantly rejected claims and the claims of ‘373 is that the claims of ‘373 do not expressly claim the selection criteria includes consideration of specific mTOR signal pathway genes such as TSC2 and TFE3.
	The presence of a non-nanoparticle portion is discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘373 because the claims are directed at treating cancer using the same 

Conclusion
	Claims  1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are pending and have been examined on the merits. Claim 1-2, 7, 12-13, 16, 43, 48, 55-56 and 58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2); claims  1-2, 7, 12-13, 16, 43, 45, 47-49 and 55-61 are rejected under 35 U.S.C. 103; and claims are rejected on the ground of nonstatutory double patenting over USPN’s 8,911,786 and 9,962,373. No claims allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/IVAN A GREENE/Examiner, Art Unit 1619    


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by Applicant on the IDS dated 01/14/2019, citation No. 231.